Citation Nr: 0412902	
Decision Date: 05/18/04    Archive Date: 05/25/04	

DOCKET NO.  94-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1961 to June 1964 
and from July 1977 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the appeal in March 1998.  


FINDING OF FACT

The veteran does not have a left hip disability that is 
related to his active service. 


CONCLUSION OF LAW

A left hip disability, to include arthritis, was not incurred 
in or aggravated during active service and service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pellegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a matter for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pellegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was a harmless error for the reasons specified 
below.

In the present case, a substantially complete application was 
received in March 1992.  Thereafter, in a rating decision, 
dated in October 1992, the claim was denied.  Only after that 
rating decision was promulgated did the AOJ, in April 2002, 
February 2003, April 2003, and May 2003, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pellegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant.

The Court in Pellegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice and, as such, prejudices the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pellegrini.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was nonprejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, a lack of such a pre-AOJ decision notice was not 
prejudicial to the appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pellegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives a VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pellegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise, it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2)  that the Court shall "take into 
account the rule of prejudicial error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pellegrini for 
the appellant to overcome.  See Pellegrini.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2002 and 
February, April, and May 2003 were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board and the 
content of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant's appeal was readjudicated in April 2003 and again 
in January 2004.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pellegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
afforded a personal hearing and VA examinations, and VA and 
private treatment records have been obtained.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any initial failure to 
provide all four is harmless error.  There is no indication 
that any additional notification could be given or that any 
additional records exist that could be obtained that are 
relevant to the appeal. 

A June 1985 service medical record reflects that the veteran 
had mild degenerative joint disease that was questionably in 
his hips.  An October 1987 service medical record reflects 
that the veteran  had pain in the left hip secondary to 
degenerative joint disease.  An October 1988 X-ray of the 
veteran's hips was normal.  The veteran complained of left 
hip pain in December 1988, and June and September 1989 
service medical records reflect that the veteran had 
arthritis of the left hip.  A November 1989 service medical 
record indicates that X-rays showed that there was no 
arthritis in the left hip.  The reports of the veteran's 
service examinations do not indicate any diagnoses with 
regard to the veteran's left hip and the report of his 
October 1991 service separation examination does not offer 
any findings with regard to the veteran's left hip.  A 
November 1991 service medical record reflects the veteran's 
complaints of a painful left hip of a five-year duration.  

The reports of May 1992 and June 1994 VA general and 
orthopedic examinations, respectively, reflect no diagnosis 
with respect to the veteran's left hip.  

A July 1993 private treatment record reflects that the 
veteran reported left hip pain of an 8 to 9-year duration.  
It refers to degenerative joint disease and X-rays, but does 
not indicate that X-rays referred to were completed at that 
time.  The assessment includes degenerative joint disease of 
the left hip.

A May 1996 medical record from a private family practice 
provider reflects that X-rays of the left hip revealed mild 
degenerative changes.  A November 1996 statement from this 
same provider reflects that the veteran had arthritis of the 
hip.  Following work up by an orthopedic specialist and bone 
scan, the family practitioner, in an August 1997 letter, 
notes that the veteran had arthritic conditions in other 
joints, but indicates that, with respect to the left hip, the 
veteran had trochanteric bursitis.

December 1996 treatment records from a private orthopedist 
reflect that a bone scan indicated the left hip to be normal 
and the orthopedic diagnosis was left hip with probable 
greater trochanteric bursitis.

A December 2000 VA treatment record reflects that the veteran  
had low back pain radiating into the left hip.  

The report of an April 2002 VA fee-basis examination reflects 
that the examiner reviewed the veteran's complete claims file 
and medical record.  X-rays of the veteran's left hip 
revealed no fracture or dislocation and no destructive bony 
lesion.  The impression was negative study.  The examiner 
indicated that the veteran's medical records had been 
reviewed and the examiner was unable to make a diagnosis 
because there was no pathology of the left hip to make a 
diagnosis on.  It was the examiner's conclusion that the 
veteran did not currently have a disability of the left hip.

The Board will accord greater probative weight to reports 
regarding whether the veteran has arthritis of the left hip 
that are based on X-ray, bone scan, or other technical 
evidence, rather than sole reliance on clinical findings.  
With this consideration, a review of the record reflects 
that, during the veteran's active service, any reference to 
the veteran having arthritis of the left hip was made without 
X-ray evidence being available.  When X-ray evidence was 
available, it is clear that the veteran was found to not have 
arthritis of the left hip during his active service.  

Post service, the only evidence that purports to conclude 
that the veteran has arthritis of the left hip based on X-ray 
is the November 1996 private medical record.  However, when 
this physician had the opportunity to review the bone scan 
and the findings of an orthopedic specialist, this physician 
concluded, in an August 1997 letter, that the veteran had 
arthritis of other joints, but did not have arthritis of the 
left hip.  Rather, it was concluded that the veteran had 
trochanteric bursitis of the left hip.  Likewise, the July 
1993 private record does not indicate that the conclusion 
that the veteran had degenerative joint disease of the left 
hip is based on X-rays that were reviewed or made at that 
time. 

With consideration that greater probative weight is given to 
scientific technical analysis, in the form of X-rays and bone 
scan, with respect to whether or not the veteran currently 
has arthritis of the left hip than is given to clinical 
analysis, because X-rays and bone scans have greater ability 
to ascertain whether the veteran currently has arthritis of 
the left hip, a preponderance of the evidence is against a 
finding that the veteran currently has arthritis of the left 
hip because all X-rays, when evaluated by specialists, have 
indicated that the veteran does not have arthritis of the 
left hip.  Therefore, a preponderance of the evidence is 
against a finding that the veteran currently has arthritis of 
the left hip.  

The Board will accord the December 1996 and August 1997 
private medical records, indicating that the veteran has 
trochanteric bursitis of the left hip, medium probative 
weight because they reflect the best efforts at that time to 
diagnose the veteran with respect to what was causing his 
reported pain in his left hip, and they reflect the opinions 
of an orthopedic specialist, but they do not indicate that 
the specialist or the family practitioner had access to the 
veteran's complete medical records.  The Board will assign 
very large probative weight to the April 2002 VA fee-basis 
examination because this examiner had access to the veteran's 
complete medical record, conducted an examination of the 
veteran, and reviewed a current X-ray report.  This 
examination reflects that the veteran does not currently have 
disability of the left hip.  With consideration that there is 
competent medical evidence of medium probative weight that 
the veteran has trochanteric bursitis of the left hip and 
competent medical evidence of very large probative weight 
that he does not have any current disability of the left hip, 
a preponderance of the evidence is against a finding that the 
veteran currently has any disability of the left hip.  
Accordingly, his claim for service connection for disability 
of the left hip must be denied.


ORDER

Service connection for a left hip disability is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



